Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Hobson, Reg. No. 57,173, on 3/2/2022.

The application has been amended as follows: 

Specification:
Para [0015], “Figure 1 shows” has been changed to --Figures 1 and 2 show--.

Claim 1:
Line 4, “retained” has been changed to --retaining--.
Line 16, “outer pose straps” has been changed to --outer pose strap--.
Line 17, “a retainer” has been changed to --wherein the retainer--.

--a loop; and
wherein a portion of the retainer pose strap component forms--.

Claim 7:
Line 2, “a first side and a second” has been changed to --the first side and the second--.

Claim 8:
Line 2, “a first side and a second” has been changed to --the first side and the second--.

Claim 10:
Line 3, “comprise” has been changed to --comprises a--.

Claim 11:
Line 1, “a first” has been changed to --the first--.

Claim 21:
Line 2, “through second” has been changed to --through the second--.

Claim 23:
Line 5, “retained” has been changed to --retaining--.
Line 16, “a fist” has been changed to --the first--.
Line 18, “outer pose straps” has been changed to --outer pose strap--.
Line 20, “buckle;” has been changed to --buckle; and--.


Lines 1-2, “further comprising a second buckle configured on the second side of the yoga band and” has been deleted.

Claim 25:
Line 2, “straps” has been changed to --strap--.

Claim 27:
Line 5, “retained” has been changed to --retaining--.
Line 17, “outer pose straps” has been changed to --outer pose strap--.

Claim 29:
Line 2, “a first” has been changed to --the first--.
Line 2, “loop on the no” has been changed to --loop of no--.

Allowable Subject Matter
Claims 1, 5-8, 10-29, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the Written Opinion of the International Searching Authority (added to file wrapper on 11/3/2021, 8 pages) and believes that the combination of references (US 5,588,941 to Scott in view of KR 100606336 to Kang) are the closest prior art of record with respect to independent claims 1, 23, and 27. 
Regarding claim 1, Scott in view of Kang teaches the subject matter of claim 1 except for “wherein the retainer pose strap component forms a loop; and wherein a portion of the retainer pose strap component forms a concentric overlap portion with the retainer strap component,” in combination with the other limitations of claim 1. 

Regarding claim 27, Scott in view of Kang teaches the subject matter of claim 27 except for “wherein the inner pose strap and outer pose strap are a continuous strap,” in combination with the other limitations of claim 27. 
After a thorough search, the examiner could not find any prior art that could provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scott reference to arrive at the claimed invention(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784